

116 HR 1083 IH: Harriet Tubman Tribute Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1083IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Katko (for himself, Mr. Cummings, Ms. Speier, Ms. Norton, Mr. Higgins of New York, Ms. Stefanik, Mrs. Watson Coleman, Mr. Raskin, Mr. Grijalva, Ms. Kuster of New Hampshire, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to redesign $20 Federal reserve notes so as to include a
			 likeness of Harriet Tubman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harriet Tubman Tribute Act of 2019. 2.Likeness of Harriet Tubman required to be included on the face of $20 Federal reserve notesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The Secretary of the Treasury shall ensure that the face of all $20 Federal reserve notes printed after December 31, 2020, shall bear the likeness of Harriet Tubman..
		